    Case 19-40067-elm11 Doc 148 Filed 03/01/19                        Entered 03/01/19 13:30:37          Page 1 of 20




The following constitutes the ruling of the court and has the force and effect therein described.



Signed March 1, 2019
                                           United States Bankruptcy Judge
______________________________________________________________________




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE NORTHERN DISTRICT OF TEXAS
                                           FORT WORTH DIVISION

     In Re:                                 §
                                            §                                  Case No. 19-40067-11
     SOVRANO, LLC, et al.,1                 §
                                            §                                  Chapter 11
           Debtors.                         §
                                            §                                  (Jointly Administered)
     ______________________________________ §

     ORDER APPROVING SALE AND BIDDING PROCEDURES AND BID PROTECTIONS
           IN CONNECTION WITH SALE OF GIGI’S ASSETS AND GRANTING
                             RELATED RELIEF

                On February 28, 2019, the Court2 conducted a hearing to consider the Expedited Motion

     Seeking (I) Authority To Sell Substantially All Of The Gigi’s Debtors’ Assets Free And Clear Of

     All Liens, Claims, Encumbrances And Other Interests And To Assume And Assign Certain

     Contracts And Leases, (II) Approval Of Buyer Protections Bidding Procedures And Sale Process

     1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are as follows: Sovrano, LLC (1470); Mr. Gatti’s, LP (0879); Gatti’s Great Pizza, Inc. (6061); Gigi’s
     Cupcakes, LLC (8356); Gigi’s Operating, LLC (0621); Gigi’s Operating II, LLC (8396); and KeyCorp (1251).
     2
         Capitalized terms not defined herein shall have the meanings set forth in the Motion.

     ORDER APPROVING SALE AND BIDDING PROCEDURES AND BID PROTECTIONS
     IN CONNECTION WITH SALE OF GIGI’S ASSETS AND GRANTING RELATED RELIEF                                 PAGE 1 OF 12
Case 19-40067-elm11 Doc 148 Filed 03/01/19              Entered 03/01/19 13:30:37         Page 2 of 20



 (III) Setting Of Final Hearing To Approve Sale; And (IV) Related Relief (the “Motion”), filed by

 Gigi’s Cupcakes, LLC, Gigi’s Operating, LLC, and Gigi’s Operating II, LLC (collectively, the

 “Gigi’s Debtors” and “Debtors”).

        The Court finds that: (i) it has jurisdiction over the matters raised in the Motion pursuant

 to 28 U.S.C. §§ 157 and 1334; (ii) this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2);

 (iii) the relief requested in the Motion is in the best interests of the Debtors, their estates, and

 their creditors; (iv) proper and adequate notice of the Motion has been given and no other or

 further notice is necessary; and (v) upon the record herein after due deliberation thereon, good

 and sufficient cause exists for the granting of the relief as set forth herein. Therefore,

        THE COURT HEREBY MAKES THE FOLLOWING FINDINGS OF FACT AND

 CONCLUSIONS OF LAW:

        A.      This Court has jurisdiction to consider the Motion and the relief requested therein

 pursuant to 28 U.S.C. §§ 157 and 1334. This proceeding is a core proceeding pursuant to 28

 U.S.C. § 157(b)(2)(A), (N) and (O). Venue is proper in this district and in this Court pursuant to

 28 U.S.C. §§ 1408 and 1409.

        B.      The statutory bases for the relief requested in the Motion are: (i) §§105, 363(b),

 (f) and (o), and 365 of the Bankruptcy Code and (ii) Rules 2002(a)(2), 6004, and 6006 of the

 Federal Rules of Bankruptcy Procedure.

        C.      Notice of the Motion is sufficient in light of the circumstances and the nature of

 the relief requested in the Motion.

        D.      The findings and conclusions set forth herein constitute the Court’s findings of

 fact and conclusions of law pursuant to Bankruptcy Rule 7052, made applicable to this




 ORDER APPROVING SALE AND BIDDING PROCEDURES AND BID PROTECTIONS
 IN CONNECTION WITH SALE OF GIGI’S ASSETS AND GRANTING RELATED RELIEF                         PAGE 2 OF 12
Case 19-40067-elm11 Doc 148 Filed 03/01/19               Entered 03/01/19 13:30:37         Page 3 of 20



 proceeding pursuant to Bankruptcy Rule 9014. To the extent that any of the following findings

 of fact constitute conclusions of law, they are adopted as such.

         E.      The Debtors have articulated good and sufficient reasons for this Court to: (i)

 approve the proposed Sale Process and Bidding Procedures; (ii) approve the scheduling of an

 Auction and set the Sale Hearing and approve the manner and form of notices; and (iii) approve

 the procedures for the assumption and assignment of contracts and leases, including notice of

 proposed cure amounts.

         F.      Notice of Sale. This Order, and proposed Bid Procedures, and Notice of the

 Auction and Sale Hearing are reasonably calculated and sufficient to provide interested parties

 with timely and proper notice of the proposed sale, including, without limitation: (i) the date,

 time, and place of the auction (if one is held); (ii) the Bidding Procedures; (iii) the deadline for

 filing objections to the sale, notice of assumption and assignment of executory contracts and

 leases, and entry of the final sale order, and the date, time, and place of the Sale Hearing; (iv)

 identification of the assets to be sold; (v) a description of the sale as being free and clear of liens,

 claims, encumbrances and other interests, with all such liens, claims, encumbrances and other

 interests attaching with the same validity and priority to the sale proceeds; and (vi) notice of the

 proposed assumption and assignment of contracts and leases and no other or further notice of the

 sale shall be required.

         G.      Assumption and Assignment Procedures. This Order, assumption and assignment

 procedures and manner and form of notice set forth herein, are reasonably calculated to provide

 counterparties to any contracts and/or leases to be assumed by the Debtors and assigned to the

 Purchaser with proper notice of the intended assumption and assignment, the procedures in

 connection therewith, and any cure amounts relating thereto.



 ORDER APPROVING SALE AND BIDDING PROCEDURES AND BID PROTECTIONS
 IN CONNECTION WITH SALE OF GIGI’S ASSETS AND GRANTING RELATED RELIEF                        PAGE 3 OF 12
Case 19-40067-elm11 Doc 148 Filed 03/01/19           Entered 03/01/19 13:30:37        Page 4 of 20



           H.   Break-up Fee. The Break-Up Fee in the amount of $50,000 contained in the

 Asset Purchase Agreement by and between Debtors and MTY Franchising USA, Inc. (“Buyer”)

 (the “Buyer’s APA” or “Buyer APA”) is to compensate Buyer for its efforts and resources

 expended and opportunities foregone in connection with the negotiation, preparation, execution,

 delivery, and attempted performance under the Buyer’s APA, is: (i) an actual and necessary cost

 and expense of preserving the Debtors’ estate, within the meaning of § 503(b) of the Bankruptcy

 Code; (ii) commensurate with the real and substantial benefits conferred upon the Debtors’

 estates by Buyer; (iii) reasonable and appropriate in light of the size and nature of the proposed

 sale and comparable transactions; and (iv) necessary to induce Buyer to continue to pursue the

 sale.

           I.   Moreover, the approval of the payment of the Break-Up Fee is an essential

 inducement and condition relating to the Buyer’s entry into, and obligations under, the Buyer’s

 APA. The Break-Up Fee induced Buyer to submit a bid that will serve as a minimum or floor

 bid on which the Debtors, their creditors, and other bidders can rely. The Buyer has provided a

 material benefit to the Debtors and their creditors by increasing the likelihood that the best

 possible price for the Assets will be received. Accordingly, the Break-Up Fee is reasonable and

 appropriate and represents the best method for maximizing value for the benefit of the Debtors’

 estate.

           J.   Based upon the foregoing findings and conclusions, the Motion and the record

 before the Court with respect to the Motion, and good and sufficient cause appearing therefor,

           IT IS HEREBY ORDERED THAT:




 ORDER APPROVING SALE AND BIDDING PROCEDURES AND BID PROTECTIONS
 IN CONNECTION WITH SALE OF GIGI’S ASSETS AND GRANTING RELATED RELIEF                  PAGE 4 OF 12
Case 19-40067-elm11 Doc 148 Filed 03/01/19             Entered 03/01/19 13:30:37       Page 5 of 20



        1.        The Motion is granted as provided herein. All capitalized terms used herein but

 otherwise not defined shall have the meanings set forth in the Motion or the Bidding Procedures,

 as applicable.

        2.        All objections to the relief requested in the Motion that have not been withdrawn,

 waived, or settled as announced to the Court at the hearing on the Motion, are overruled.

 A.     Important Dates and Deadlines

        3.        Sale Hearing. The Sale Hearing shall commence on March 28, 2019, at 1:30

 p.m. (Central Time) before the Honorable Edward L. Morris, United States Bankruptcy Judge,

 at the United States Bankruptcy Court for the Northern District of Texas-Fort Worth Division,

 501 West Tenth Street, Room 204, Fort Worth, Texas 76102. The Debtors may adjourn the Sale

 Hearing without further notice other than by announcement in open Court or on the Court’s

 calendar.

        4.        Objection Deadline. Objections, if any, to the sale of the Assets, the assumption

 and assignment of contracts and leases (including proposed cure amounts), or any relief

 requested in the Motion other than the relief granted by this Court in this Bidding Procedures

 Order, must be filed with the Clerk of the Bankruptcy Court Northern District of Texas-Fort

 Worth Division, 501 West Tenth Street, Room 147, Fort Worth, Texas 76102 and served so that

 it is received by Debtors’ counsel, no later than 5:00 p.m. (Central Time) on March 15, 2019

 (the “Objection Deadline”). The failure of any objecting person or entity to file its objections

 by the Objection Deadline will be a bar to the assertion, at the Sale Hearing or thereafter, of any

 objection (including to the sale of Assets, and assumption and assignment of leases and contracts

 for the cure amounts proposed, free and clear of liens, claims, encumbrances and interests) and

 shall be deemed to constitute any such party’s consent to the entry of the Sale Order authorizing



 ORDER APPROVING SALE AND BIDDING PROCEDURES AND BID PROTECTIONS
 IN CONNECTION WITH SALE OF GIGI’S ASSETS AND GRANTING RELATED RELIEF                   PAGE 5 OF 12
Case 19-40067-elm11 Doc 148 Filed 03/01/19             Entered 03/01/19 13:30:37      Page 6 of 20



 consummation of the sale and all transactions related thereto, including, without limitation, the

 assumption and assignment of contracts and leases.

        5.      Notwithstanding the foregoing paragraph, the deadline shall be noon (Central

 Time) on March 27, 2019, for filing and serving: (i) an objection to the assumption and

 assignment of an executory contract or unexpired leases by the Successful Bidder in the event

 the Successful Bidder after Auction is other than the Buyer; (ii) an objection to the ability of

 such other Successful Bidder (other than Buyer) to close the contemplated sale transaction; and

 (iii) an objection to the conduct of the Auction. Such objections must be filed with the Clerk of

 the Bankruptcy Court for the Northern District of Texas-Fort Worth Division, 501 West Tenth

 Street, Room 147, Fort Worth, Texas 76102, and served so that it is received by Debtors’ counsel

 no later than the foregoing deadline.

        6.      Bid Deadline. All bids by any third party that is interested in acquiring some or

 all of the Assets must be actually received by the parties specified in the Bidding Procedures on

 or prior to March 20, 2019 at 5:00 p.m. (Central Time) (the “Bid Deadline”).

        7.      Auction. If necessary, an Auction with respect to the Assets will be held at the

 offices of Kelly Hart & Hallman, Fort Worth, Texas on March 25, 2019 at 1:00 p.m. (Central

 Time). Only Qualified Bidders and their legal and financial advisors shall be entitled to attend

 and/or bid at the Auction, in addition to the Debtor’s secured lenders and a representative of the

 Office of the U.S. Trustee, who shall be entitled to attend.

 B.     Auction, Bidding Procedures, and Related Relief

        8.      The Bidding Procedures, attached hereto as Exhibit 1, are hereby authorized

 approved and made part of this Order as if fully set forth herein. The Bidding Procedures shall

 govern the submission, receipt, and analysis of all bids relating to the proposed sale of Gigi’s

 Assets. Any party desiring to bid on the Assets shall comply with the Bidding Procedures and

 ORDER APPROVING SALE AND BIDDING PROCEDURES AND BID PROTECTIONS
 IN CONNECTION WITH SALE OF GIGI’S ASSETS AND GRANTING RELATED RELIEF                  PAGE 6 OF 12
Case 19-40067-elm11 Doc 148 Filed 03/01/19          Entered 03/01/19 13:30:37       Page 7 of 20



 this Order. The Debtors are authorized to take any and all actions necessary to implement the

 Bidding Procedures.

        9.      In the event that the Debtors timely receive one or more Qualified Bids with

 respect to the Assets other than the Buyer APA, an auction shall be scheduled to request

 additional competitive Bids from Qualified Bidders with respect to the Assets in accordance with

 the Bidding Procedures. All bids must be for all Assets subject to the Buyer’s APA. Bids for

 individual assets shall not be considered.

        10.     If the Debtors do not receive any Qualified Bids with respect to the Assets other

 than the Buyer’s APA, the Debtors shall report the same to the Court and no auction shall be

 held. In such circumstances, the Debtors shall promptly proceed to seek entry of the appropriate

 order approving the sale to Buyer pursuant to the Buyer APA.

        11.     Subject to the final determination of this Court, the Debtors are authorized to

 determine, in their business judgment and pursuant to the Bidding Procedures and this Order, the

 highest or otherwise best bid and the Successful Bidder or Backup Successful Bidder.

        12.     The Debtors are authorized to pay, without further order of the Court, to the

 Buyer the Break-Up Fee in the event that such Break-Up Fee is payable under the terms of the

 Buyer’s APA and the Bidding Procedures.

 C.     Assumption and Assignment Procedures

        13.     The following procedures regarding the assumption and assignment of the

 contracts and leases in connection with the sale are hereby approved, and shall govern the

 assumption and assignment of all contracts and leases proposed to be assumed by the Debtors

 pursuant to § 365(b) of the Bankruptcy Code and assigned to the ultimate purchaser of Gigi’s

 Assets (“Purchaser”) following a sale pursuant to § 365(f) of the Bankruptcy Code (as defined

 in the Motion, the “Assumed and Assigned Contracts”).

 ORDER APPROVING SALE AND BIDDING PROCEDURES AND BID PROTECTIONS
 IN CONNECTION WITH SALE OF GIGI’S ASSETS AND GRANTING RELATED RELIEF                   PAGE 7 OF 12
Case 19-40067-elm11 Doc 148 Filed 03/01/19             Entered 03/01/19 13:30:37       Page 8 of 20



        14.     On March 1, 2019, the Debtors shall serve on all contract and lease counterparties

 (each a “Counterparty”) an Assumption and Assignment Notice substantially in the form

 attached to the Motion as Exhibit C, that identifies, to the extent applicable, (i) the contract(s)

 and/or lease(s) that may be assumed by the Debtors and assigned to the Buyer or Successful

 Bidder(s); (ii) the name and address of the counterparty thereto; (iii) notice of the proposed

 effective date of the assignment (subject to the right of the Debtors and Purchaser to withdraw

 such request for assumption and assignment) prior to the Closing); (iv) the amount, if any,

 determined by the Debtors to be necessary to be paid to cure any existing default in accordance

 with §§ 365(b) and 365(f)(2) of the Bankruptcy Code (the “Cure Amount”); and (v) the

 deadlines by which any such Counterparty must file an objection to the proposed assumption and

 assignment of any Assumed and Assigned Contract; provided, however, that the presence of any

 contract or lease on an Assumption and Assignment Notice does not constitute an admission that

 such contract or lease is an executory contract or unexpired lease.

        15.     All objections to any assumption and assignment of any lease or contract,

 including without limitation any objection to the Debtors’ proposed Cure Amount or the

 provision of adequate assurance of future performance pursuant to § 365 of the Bankruptcy Code

 must be filed no later than the Objection Deadline.

        16.     If no objection is timely and properly filed and served by the applicable objection

 deadline set forth herein, then (a) the Cure Amount set forth in the Assumption and Assignment

 Notice shall be controlling notwithstanding anything to the contrary in any contract or lease or

 other document and the non-Debtor party to the contract or lease shall be forever barred from

 asserting any other claim or alleged breach arising prior to the assignment against the Debtors or

 Purchaser or Purchaser’s affiliates as to such contract or lease assumed and assigned, and (b) the



 ORDER APPROVING SALE AND BIDDING PROCEDURES AND BID PROTECTIONS
 IN CONNECTION WITH SALE OF GIGI’S ASSETS AND GRANTING RELATED RELIEF                   PAGE 8 OF 12
Case 19-40067-elm11 Doc 148 Filed 03/01/19             Entered 03/01/19 13:30:37        Page 9 of 20



 Purchaser’s or Purchaser’s affiliate’s promise to perform under the contract or lease shall be

 deemed adequate assurance. Notwithstanding the foregoing, the parties-in-interest may negotiate

 a lower Cure Amount in their sole discretion.

        17.       To the extent the Debtors dispute any cure claim, such dispute shall be presented

 to the Court at the Sale Hearing, or such earlier date as the Debtors and the objector may agree or

 the Court may order, but such dispute shall not affect in any way the effectiveness of any

 assumption and assignment of a contract or lease. All Cure Amounts shall be paid by the

 Debtors from the Purchase Price.

        18.       If at any time after the entry of the Bidding Procedures Order the Debtors identify

 additional prepetition executory contracts and/or leases that may be assumed and assigned, the

 Debtors shall serve a supplemental Assumption and Assignment Notice by first class mail, or

 electronic transmission on each counterparty (and its attorney, if known) to each supplemental

 contract or lease to be assumed at the last known address available to the Debtors. Unless the

 counterparty or any other entity properly files an objection to the supplemental Assumption and

 Assignment Notice within the earlier of: (i) ten (10) days of the date of the Assumption and

 Assignment Notice; or (ii) March 25, 2019 at 5:00 p.m. (Central Time) the Debtors may

 assume and assign the contract or lease, subject to the occurrence of the Closing, without further

 order or notice of hearing. If an objection is timely filed and served and objection cannot be

 resolved consensually, then the Debtors will request that the Court schedule a hearing to consider

 the objection.

        19.       If an Auction is held, then on March 26, 2019, after the conclusion of the Auction,

 the Debtors shall file with the Court and serve by electronic transmission, or first class mail on

 the contract or lease Counterparty (and its attorney, if known) to each Assumed and Assigned



 ORDER APPROVING SALE AND BIDDING PROCEDURES AND BID PROTECTIONS
 IN CONNECTION WITH SALE OF GIGI’S ASSETS AND GRANTING RELATED RELIEF                    PAGE 9 OF 12
Case 19-40067-elm11 Doc 148 Filed 03/01/19             Entered 03/01/19 13:30:37        Page 10 of 20



 Contract a notice: (a) identifying the Successful Bidder(s); (b) stating which contract(s) and/or

 lease(s) will be assumed and assigned thereto; and (c) containing a statement as to the Successful

 Bidder(s)’ ability to perform the Debtors’ obligations under the applicable Assumed and

 Assigned Contracts.

        20.      In the event the Successful Bidder after the Auction is other than Buyer, then each

 Counterparty to an Assumed and Assigned Contract shall have until March 27, 2019 at noon

 (Central Time) to file an objection to the proposed assumption and assignment of contracts and

 leases by such Successful Bidder.

 D.     Notice

        21.      On March 1, 2019, the Debtors shall cause a copy of the Bidding Procedures

 Order, Bid Procedures, Assumption and Assignment Notice and Notice of Auction and Sale

 Hearing to be served by first-class mail, postage prepaid or electronic transmission mail upon:

           i.    all entities known by the Debtors to have expressed an interest in a transaction
                 with respect to the Assets during the marketing process;

          ii.    all state and local taxing authorities or recording offices, which have a reasonably
                 known interest in the relief requested;

         iii.    all state and local offices which oversee or reasonably could oversee Debtors’
                 escheatment obligations, if any;

         iv.     all non-debtor parties to relevant contracts or leases (executory or otherwise);

          v.     all parties who are known or reasonably believed, after reasonable inquiry, to
                 have asserted any lien, encumbrance, claim, or other interest in the Assets;

         vi.     all known creditors of the Gigi’s Debtors; and

         vii.    upon all parties set forth in the Debtors’ Official Service List maintained in these
                 cases.

        22.      On March 22, 2019, Debtors shall file with the Court and serve by facsimile,

 electronic transmission, overnight, or first-contract mail on: i) the Contract Counterparty (and its

 attorney, if known) to each contract and lease that may be assumed and assigned; ii) Buyer; and

 ORDER APPROVING SALE AND BIDDING PROCEDURES AND BID PROTECTIONS
 IN CONNECTION WITH SALE OF GIGI’S ASSETS AND GRANTING RELATED RELIEF                    PAGE 10 OF 12
Case 19-40067-elm11 Doc 148 Filed 03/01/19            Entered 03/01/19 13:30:37        Page 11 of 20



 iii) all parties set forth in the Debtors’ Official Service List maintained in these cases, a notice

 identifying all Qualified Bidders.

        23.     On March 26, 2019, following the Auction, the Debtors shall file with the Court

 and serve by facsimile, electronic transmission, overnight, or first-contract mail on the Contract

 Counterparty (and its attorney, if known) to each assumed and assigned contract or lease, a

 notice (a) identifying the Successful Bidder(s); and (b) stating which contract(s) and/or lease(s)

 will be assumed and assigned thereto. Such notice shall also be served on: (i) Buyer; (ii) all state

 and local taxing authorities or recording offices which have a reasonably known interest in the

 relief requested or jurisdictions’ offices which oversee or reasonably could oversee Debtors’

 escheatment obligations; (iii) all parties who are known or reasonably believed, after reasonable

 inquiry, to have asserted any lien, encumbrance, claim, or other interest in the Assets; (iv) all

 known creditors of the Gigi’s Debtors; and (v) upon all parties set forth in the Debtors’ Official

 Service List maintained in these cases

 E.     Miscellaneous

        24.     The Debtors are authorized to take all actions necessary and appropriate to

 implement and effectuate the relief granted pursuant to this Order in accordance with the Motion

 and to expend such sums of money and do other things as may be necessary and appropriate to

 comply with the requirements established by the Bidding Procedures and this Order.

        25.     The Debtors shall submit to the Court the proposed Sale Order approving the sale

 prior to the Sale Hearing which has been approved by counsel for the Buyer.

        26.     In the event of any conflict between this Order and any applicable Qualified APA

 (as defined in the Bidding Procedures), the terms of this Order shall control.




 ORDER APPROVING SALE AND BIDDING PROCEDURES AND BID PROTECTIONS
 IN CONNECTION WITH SALE OF GIGI’S ASSETS AND GRANTING RELATED RELIEF                   PAGE 11 OF 12
Case 19-40067-elm11 Doc 148 Filed 03/01/19           Entered 03/01/19 13:30:37       Page 12 of 20



        27.     Any stay of this Order, whether arising from Rules 6004 and/or 6006 of the

 Federal Rules of Bankruptcy Procedure or otherwise, is hereby expressly waived and the terms

 and conditions of this Order shall be effective and enforceable immediately upon its entry.

        28.     This Court shall retain jurisdiction with respect to all matters relating to the

 interpretation or implementation of this Order.

                                   # # # END OF ORDER # # #




 ORDER APPROVING SALE AND BIDDING PROCEDURES AND BID PROTECTIONS
 IN CONNECTION WITH SALE OF GIGI’S ASSETS AND GRANTING RELATED RELIEF                  PAGE 12 OF 12
Case 19-40067-elm11 Doc 148 Filed 03/01/19                    Entered 03/01/19 13:30:37             Page 13 of 20



                                                    Exhibit 1

                                             Bidding Procedures

                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                    FORT WORTH DIVISION

 In Re:                                 §
                                        §                              Case No. 19-40067-11
 SOVRANO, LLC, et al., 3
                                        §
                                        §                              Chapter 11
       Debtors.                         §
                                        §                              (Jointly Administered)
 ______________________________________ §

                                         BIDDING PROCEDURES

        On March 1, 2019, the United States Bankruptcy Court for the Northern District of Texas
 (the “Court”) entered the Order Approving Sale and Bidding Procedures and Bid Protections in
 Connection with the Sale of Gigi’s Assets and Granting Related Relief [Docket No. __] (the “Bid
 Procedures Order”) approving the following procedures (the “Bidding Procedures”) by which
 Gigi’s Cupcakes, LLC, Gigi’s Operating, LLC, and Gigi’s Operating II, LLC (collectively, the
 “Debtors”) are authorized to conduct a sale of substantially all of their assets.

           1.     Property to be Sold

          The Assets consist of substantially all of the Gigi’s Debtors’ assets, primarily consisting
 of the Gigi’s franchise system, brand name, other intellectual property and certain corporate
 owned/operated stores (collectively, the “Assets”). The Assets will be sold free and clear of all
 liens, claims, encumbrances and other interests.

           2.     Due Diligence

         Parties who may be interested in purchasing the Assets should contact Dawn Ragan,
 Chief Restructuring Officer (“Ragan” or “CRO”), email: dawn.ragan@cr3partners.com, and
 request a nondisclosure agreement (a “NDA”). Upon execution of a NDA, parties will be given
 access to the Debtors’ data room and may begin conducting due diligence

           3.     Qualified Bidders

           In order to qualify as a Qualified Bidder, each bidder must (i) electronically submit any
     offer for the Assets in writing to Dawn Ragan, Chief Restructuring Officer, email:

 3
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: Sovrano, LLC (1470); Mr. Gatti’s, LP (0879); Gatti’s Great Pizza, Inc. (6061); Gigi’s
 Cupcakes, LLC (8356); Gigi’s Operating, LLC (0621); Gigi’s Operating II, LLC (8396); and KeyCorp (1251).


 BIDDING PROCEDURES                                                                                     PAGE 1 OF 8
Case 19-40067-elm11 Doc 148 Filed 03/01/19             Entered 03/01/19 13:30:37         Page 14 of 20



  dawn.ragan@cr3partners.com, prior to March 20, 2019 at 5:00 p.m. (Central Time) (“Bid
  Deadline”) and (ii) satisfy the following requirements, as determined by the Debtors in their
  reasonable business judgment (collectively, the “Bid Requirements”).

        o Each bidder must electronically submit an executed, legally binding, asset
          purchase agreement (the “Bidder’s APA”) to the attention of the CRO in the
          same form as the Buyer’s APA and be accompanied by a redline of the
          Bidder’s APA against the Buyer’s APA to show any changes from the
          Buyer’s APA and be in an amount that equals, or exceeds, the sum of the
          proposed purchase price described in the Buyer’s APA plus the amount of the
          Break-Up Fee;

        o Each competing bid must provide a $100,000 cash deposit to be wired to
          Debtors’ counsel at the time a bid is submitted (“Good Faith Deposit”),
          pursuant to wiring instructions posted in the data room;

        o Each competing bid must be irrevocable and will not be allowed a break-up
          fee;

        o Each bidder must provide proof of funds sufficient to demonstrate financial
          wherewithal to close a cash transaction as shall be determined in the sole
          discretion of the CRO; and

        o Each competing bid must contain no contingencies other than those contained
          in the Buyer’s APA.

        4.      Qualified Bidders

        A bidder that satisfies each of the Bid Requirements, as determined in the Debtors’
 reasonable business judgment, shall constitute a “Qualified Bidder” and such potential bidder’s
 bid a “Qualified Bid.” The CRO shall notify each Qualified Bidder that such party is a Qualified
 Bidder. The Buyer’s APA shall be deemed a Qualified Bid and Buyer shall be deemed a
 Qualified Bidder.

        Between the date that the Debtors notify a potential bidder that it is a Qualified Bidder
 and the Auction, if any, the Debtors may discuss, negotiate, or seek clarification of any Qualified
 Bid from a Qualified Bidder.

        5.      Right to Credit Bid

         At the Auction, if any, any Qualified Bidder who has a valid, stipulated lien on any
 Asset(s) (a “Credit Bidder”) shall have the right to credit bid all or a portion of the value of
 such Credit Bidder’s claims within the meaning of § 363(k) of the Bankruptcy Code; provided
 that, a Credit Bidder shall have the right to credit bid its claim only with respect to the collateral
 by which such Credit Bidder is secured; provided further that, for purposes of its Qualified Bid,
 the Credit Bidder’s claim shall be deemed to have the value it possesses on the date of the
 Auction (or as otherwise established by the Bankruptcy Court).


 BIDDING PROCEDURES                                                                         PAGE 2 OF 8
Case 19-40067-elm11 Doc 148 Filed 03/01/19            Entered 03/01/19 13:30:37        Page 15 of 20



         Notwithstanding the foregoing, Equity Bank and Happy State Bank shall be entitled to
 credit bid all or a portion of their outstanding obligations under their pre-petition loan documents
 with Debtors in accordance with § 363(k) of the Bankruptcy Code, and shall each be deemed to
 be a “Qualified Bidder” for all purposes herein and any such bid shall be deemed to be a
 “Qualified Bid” for all purpose herein. In the event that Equity Bank or Happy State Bank
 individually have stipulated liens on Assets reasonably valued at $100,000 or more and they
 elect to credit bid, they shall not be required to make a Good Faith Deposit. In the event such
 Credit Bidder is the Successful Bidder at the Auction, or otherwise becomes the Successful
 Bidder, the Credit Bidder must provide Debtors with funds necessary to pay the Break-Up Fee to
 the Buyer.

        6.      Notice Procedures

        a.      Notice of Auction and Sale Hearing.

          On March 1, 2019, after entry of the Bidding Procedures Order, the Debtors will cause a
 copy of the Bidding Procedures Order, Bid Procedures, the Assumption and Assignment Notice,
 and Notice of Auction and Sale Hearing to be served by first-class mail, postage prepaid or
 electronic transmission mail upon: (i) all entities currently known by the Debtors to have
 expressed an interest in a transaction with respect to the Assets during the marketing process; (ii)
 all state and local taxing authorities or recording offices which have a reasonably known interest
 in the relief requested or jurisdictions’ offices which oversee or reasonably could oversee
 Debtors’ escheatment obligations; (iii) all non-debtor parties to relevant contracts or leases
 (executory or otherwise); (iv) all parties who are known or reasonably believed, after reasonable
 inquiry, to have asserted any lien, encumbrance, claim, or other interest in the Assets; (v) all
 known creditors of the Gigi’s Debtors; and (vi) upon all parties set forth in the Debtors’ Official
 Service List maintained in these cases.

        b.      Notice of Assumption and Assignment of Contracts.

          On March 1, 2019, the Debtors will serve the Assumption and Assignment Notice,
 substantially in the form approved by the Court (the “Assumption and Assignment Notice”), by
 first-class mail, facsimile, electronic transmission, or overnight mail on (a) each counterparty
 under each potential assumed and assigned contract or lease (a “Contract Counterparty”) and
 its attorney, if known, in each case, at the last known address available to the Debtors.

         The Assumption and Assignment Notice shall set forth the following information: (i) the
 contract(s) and/or lease(s) that may be assumed by the Debtors and assigned to the Successful
 Bidder(s); (ii) the name and address of the Contract Counterparty thereto; (iii) the amount, if any,
 determined by the Debtors to be necessary to be paid to cure any existing default in accordance
 with Sections 365(b) and 365(f)(2) of the Bankruptcy Code (the “Cure Amount”); and (iv) the
 deadlines by which any such Contract Counterparty must file an objection to the proposed
 assumption and assignment of any assumed and assigned contract or lease, provided, however,
 that the presence of any contract or lease on an Assumption and Assignment Notice does not
 constitute an admission that such contract or lease is an executory contract or unexpired lease.




 BIDDING PROCEDURES                                                                       PAGE 3 OF 8
Case 19-40067-elm11 Doc 148 Filed 03/01/19            Entered 03/01/19 13:30:37        Page 16 of 20



        c.      Notice of Qualified Bids

         On March 22, 2019, Debtors shall file with the Court and serve by facsimile, electronic
 transmission, overnight, or first-contract mail on: i) the Contract Counterparty (and its attorney,
 if known) to each contract and lease that may be assumed and assigned; ii) Buyer; and iii) upon
 all parties set forth in the Debtors’ Official Service List maintained in these cases, a notice
 identifying all Qualified Bidders.

        d.      Notice of Successful Bidder Following Auction.

         On March 26, 2019, following the Auction, if held, the Debtors shall file with the Court
 and serve by facsimile, electronic transmission, overnight, or first-contract mail on the Contract
 Counterparty (and its attorney, if known) to each assumed and assigned contract or lease, a
 notice (a) identifying the Successful Bidder(s); and (b) stating which contract(s) and/or lease(s)
 will be assumed and assigned thereto. Such notice shall also be served on: (i) Buyer; (ii) all state
 and local taxing authorities or recording offices which have a reasonably known interest in the
 relief requested or jurisdictions’ offices which oversee or reasonably could oversee Debtors’
 escheatment obligations; (iii) all parties who are known or reasonably believed, after reasonable
 inquiry, to have asserted any lien, encumbrance, claim, or other interest in the Assets; (iv) all
 known creditors of the Gigi’s Debtors; and (v) upon all parties set forth in the Debtors’ Official
 Service List maintained in these cases.

        7.      No Qualified Bids

         If the Debtors do not receive any Qualified Bids with respect to any or all of the Assets,
 other than the Buyer Bid, the Debtors shall report the same to the Court, and shall promptly
 proceed to seek entry of the appropriate orders approving the sale and assignment pursuant to the
 Buyer’s APA.

        8.      Auction

        In the event the Debtors receive more than one Qualified Bid, the Debtors shall schedule
 an Auction to request additional competitive bids from Qualified Bidders.

        The Buyer’s APA shall constitute the Baseline Bid. The Baseline Bid shall be subject to
 higher or better bids at the Auction, as described further below:

         In the event that Qualified Bids other than the Buyer Bid is timely received, the Auction
 will start on March 25, 2019 at 1:00 p.m. (Central Time) at the offices of Kelly Hart &
 Hallman.
         a.      The Debtors Shall Conduct the Auction.

         The CRO shall conduct the Auction, and provide all bidders with instructions at least two
 (2) business days prior to commencing the Auction. Debtors shall arrange for a court reporter to
 attend and record the general Auction and bidding.




 BIDDING PROCEDURES                                                                       PAGE 4 OF 8
Case 19-40067-elm11 Doc 148 Filed 03/01/19            Entered 03/01/19 13:30:37         Page 17 of 20



        At the start of the Auction, the CRO shall describe the terms of the Baseline Bid. All
 incremental Bids made thereafter shall be Overbids (as defined herein) and shall be made and
 received on an open basis, and all material terms of each Overbid shall be fully disclosed to all
 other Qualified Bidders.

         In order to participate in the Auction, each prospective purchaser must be a Qualified
 Bidder. Each Qualified Bidder must have at least one individual representative with authority to
 bind the Qualified Bidder attend the Auction in person, provided however, (i) the CRO shall
 have the authority to permit a bidder to participate telephonically in her sole discretion and (ii)
 the Buyer and its representatives shall be permitted to participate telephonically. Only Qualified
 Bidders and their legal and financial advisors shall be entitled to attend and/or bid at the Auction,
 in addition to the Debtors’ secured lenders and a representative of the Office of the U.S. Trustee
 being allowed to attend.

        b.      Auction Procedures.

        A Qualified Bidder wishing to submit a bid at the Auction must submit a bid of at least
 $100,000 more than the Purchase Price set forth in the Buyer’s Baseline Bid (the “Minimum
 Overbid”).

        Subject to the Minimum Overbid, Qualified Bidders may submit successive bids which
 shall be in increments of $100,000 (the “Incremental Bid Amount”) for the purchase of the
 Assets until there is only one offer that the Debtors determine, subject to Court approval, is the
 highest or best offer for such assets (a “Successful Bid” and such bidder, the “Successful
 Bidder”). The second highest or best bid, to the extent determined to be acceptable to the
 Debtors shall be deemed to be the backup bid (the “Backup Successful Bid” and such Bidder,
 the “Backup Successful Bidder”).

        The CRO shall close the Auction subsequent to completion of the bidding process.

         All bids made at the Auction shall remain open until the earlier of (i) if the bidder
 submits the Successful Bid or is deemed to be the Backup Successful Bidder, thirty (30) days
 after the entry of the Sale Order by the Court, and (ii) if the Qualified Bidder is not selected as a
 Successful Bidder or the Backup Successful Bidder, three (3) days after the close of the Auction.

        c.      Consideration of Overbids.

         The Debtors reserve the right, in their reasonable business judgment, to adjourn the
 Auction by no more than 5 business days to, among other things: facilitate discussions between
 the Debtors and Qualified Bidders; allow Qualified Bidders to consider how they wish to
 proceed; and provide Qualified Bidders the opportunity to provide the Debtors with such
 additional evidence as the Debtors, in their reasonable business judgment, may require to
 substantiate that the Qualified Bidder has sufficient internal resources, or has received sufficient
 non-contingent debt and/or equity funding commitments, to consummate the proposed
 transaction at the prevailing Overbid amount, including payment of the Break-Up Fee amount.




 BIDDING PROCEDURES                                                                        PAGE 5 OF 8
Case 19-40067-elm11 Doc 148 Filed 03/01/19           Entered 03/01/19 13:30:37        Page 18 of 20



        d.      No Collusion; Good Faith Bona Fide Offer.

         Each Qualified Bidder participating at the Auction will be required to confirm that: (i) it
 has not engaged in any collusion with respect to the bidding; and (ii) its Qualified Bid is a good
 faith bona fide offer and it intends to consummate the proposed transaction if selected as the
 Successful Bidder.

        9.      Backup Successful Bidder

         If a Successful Bidder fails to consummate an approved transaction contemplated by its
 Successful Bid, the Debtors may select the applicable Backup Successful Bidder as the
 Successful Bidder, and such Backup Successful Bidder shall be deemed a Successful Bidder for
 all purposes. The Debtors will be authorized, but not required, to consummate all transactions
 contemplated by the Bid of such Backup Successful Bidder without further order of the Court or
 notice to any party. In such case, the defaulting Successful Bidder’s Good Faith Deposit shall be
 forfeited to the Debtors, and the Debtors specifically reserve the right to seek all available
 remedies against the defaulting Successful Bidder (or Backup Successful Bidder, if such party
 shall also breach or fail to perform), as applicable, including with respect to specific
 performance. In the event that the Backup Successful Bidder fails to consummate an approved
 Sale, the Assets may be sold pursuant to one or more subsequent sales. Notwithstanding the
 foregoing, if Buyer is the Successful Bidder or Backup Successful Bidder, the deposit
 procedures shall be completed pursuant to the terms of the Buyers’ APA.

        10.     Highest or Otherwise Best Bid

         At all times during the Sale Process, the Debtors shall retain full discretion and right to
 determine which bid or bids constitutes the highest or otherwise best offer for the purchase of the
 Assets, and which bid or bids should be selected as the Successful Bid(s), if any, all subject to
 final approval by the Court pursuant to the provisions of Section 363(b) of the Bankruptcy Code.
 The Debtors may adopt rules for the Auction that, in their judgment, will better promote the
 goals of the Auction and that are not inconsistent in any material respect with any of the other
 material provisions hereof or of any Court order.

        11.     Proceeds

        All valid and properly perfected liens against the Debtors’ Assets shall attach to the
 proceeds of the Sale of such Assets, exclusive of the Break-Up Fee.

        12.     Reservation of Rights

        The Debtors reserve the right to modify these Bidding Procedures with the consent of the
 Buyer at or prior to the Auction, including, without limitation, extending the deadlines set forth
 herein with respect to any or all Potential Bidders, imposing additional terms and conditions with
 respect to any or all Potential Bidders, adjourning or cancelling the Auction at or prior to the
 Auction and/or adjourning the Sale Hearing.




 BIDDING PROCEDURES                                                                      PAGE 6 OF 8
Case 19-40067-elm11 Doc 148 Filed 03/01/19           Entered 03/01/19 13:30:37       Page 19 of 20



        13.     Consent to Jurisdiction

        All Qualified Bidders at the Auction shall be deemed to have consented to the jurisdiction
 of the Court and waived any right to a jury trial in connection with any disputes relating to the
 Auction, the construction and enforcement of these Bidding Procedures, and/or the NDAs, as
 applicable.

        14.     Sale Hearing

        A hearing to consider approval of the Sale of all or substantially all of the Assets to the
 Successful Bidder(s) (or, as applicable, to approve the Buyer’s APA if no Auction is held) (the
 “Sale Hearing”) is presently scheduled to take place on March 28, 2019 at 1:30 p.m. (Central
 Time), or as soon thereafter as counsel may be heard, before the Honorable Edward L. Morris,
 United States Bankruptcy Judge, at the United States Bankruptcy Court for the Northern District
 of Texas-Fort Worth Division, 501 West Tenth Street, Room 204, Fort Worth, Texas 76102.

         Subject to the rights and remedies of the Buyer under the Buyer’s APA, the Sale Hearing
 may be continued to a later date by the Debtors by sending notice prior to, or making an
 announcement at, the Sale Hearing. No further notice of any such continuance will be required
 to be provided to any party.

         At the Sale Hearing, the Debtors shall present the Successful Bid(s) to the Court for
 approval. Following the approval of the Successful Bid(s) at the Sale Hearing, the Debtors will
 be authorized to take any and all actions necessary and appropriate to complete and implement
 the Sale(s) contemplated by the Successful Bid(s), including, without limitation, seeking entry of
 one or more orders approving such Sale(s).

        15.     Return of Good Faith Deposits

         The Good Faith Deposit of the Successful Bidder shall be applied to the purchase price of
 such transaction at Closing. The Good Faith Deposits for each Qualified Bidder, or in the case
 of the Buyer, the Deposit, shall be returned (other than with respect to the Successful Bidder and
 the Backup Successful Bidder) promptly after the Auction.

         If a Successful Bidder fails to consummate a proposed transaction because of a breach by
 such Successful Bidder, the Debtors will not have any obligation to return the Good Faith
 Deposit deposited by such Successful Bidder, which may be retained by the Debtors as
 liquidated damages, in addition to any and all rights, remedies, and/or causes of action that may
 be available to the Debtors, and the Debtors shall be free to consummate the proposed
 transaction with the applicable Backup Successful Bidder without the need for an additional
 hearing or order of the Court.




 BIDDING PROCEDURES                                                                     PAGE 7 OF 8
Case 19-40067-elm11 Doc 148 Filed 03/01/19         Entered 03/01/19 13:30:37   Page 20 of 20



             16.   No Modification of Bidding Procedures

        Except as otherwise provided herein, these Bidding Procedures may not be modified
 except with the Debtors’ consent.


 2881573.2




 BIDDING PROCEDURES                                                              PAGE 8 OF 8
